Citation Nr: 0726473	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served with the New Philippine Scouts from April 
1946 to April 1949.  The appellant is claiming benefits as 
the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the appellant had not submitted a timely 
notice of disagreement (NOD) as to an April 2003 rating 
decision which had denied service connection for the cause of 
the veteran's death, for accrued benefits, and for non-
service-connected death pension benefits.  The appeal also 
arose from a November 2004 decision which found that the 
appellant had not submitted sufficient new and material 
evidence to reopen her claim for service connection for the 
cause of the veteran's death.  

In December 2006, the Board issued a decision which found 
that the appellant had not submitted a timely NOD as to the 
April 2003 denial of entitlement to service connection for 
the cause of the veteran's death.  That decision also found 
that the appellant had submitted sufficient new and material 
evidence to reopen the April 2003 denial; the issue was then 
remanded to the RO for additional evidentiary development.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died of a 
cerebrovascular accident, with an antecedent cause being 
hypertensive cardiovascular disease.  Another contributing 
factor listed was peptic ulcer disease

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Hypertension was not present in service, and was first 
manifested several years after his discharge from service.

4.  No disease or injury of service origin played any part in 
the veteran's death. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2004 and January 2007, the RO sent the appellant 
letters informing her of the types of evidence needed to 
substantiate her claims and its duty to assist her in 
substantiating her claims under the VCAA.  These letters 
informed the appellant that VA would assist her in obtaining 
evidence necessary to support her claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was advised that it was 
her responsibility to send medical records showing a 
relationship between the veteran's service and his cause of 
death, or to provide a properly executed release so that VA 
could request the records for her.  The appellant was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, a May 2005 SOC and 
an April 2007 SSOC provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
she has identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  In any 
event, however, the appellant was apprised of the Dingess 
provisions in January 2007.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 1, 
1947, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The pertinent evidence of record includes the veteran's death 
certificate, which shows that the veteran died of a 
cerebrovascular accident, with an antecedent cause being 
hypertensive cardiovascular disease.  Another contributing 
factor was peptic ulcer disease.

The veteran's service medical records show that he was 
treated for malaria in October 1947, and for follicular 
tonsillitis in September 1948.  His April 1946 entrance 
examination and his March 1949 separation examination both 
noted that his cardiovascular system was within normal 
limits.  His blood pressure was normal as well.  

A March 1967 note from a private physician noted that the 
veteran had superficial neuritis secondary to previous stab 
wounds of the right iliac and buttock.  He was hospitalized 
from August 31 to September 3, 1968, for a cough, fever, 
chest pains, and malaise.  The diagnosis was influenza.  In 
August 2002, his physician noted that the veteran was being 
treated for senile debility with senile cataracts; chronic 
bronchitis; hypertensive arteriosclerotic cardiovascular 
disease; osteoarthritis of the elbows and knees; and peptic 
ulcer disease.  A November 2002 statement noted that he had 
received treatment between 1983 and 1992 for anxiety reaction 
with bouts of tachycardia; hypertension, peptic ulcer 
disease; and deafness.

Also included in the record were June and July 2004 
statements from the veteran's private physician.  The July 
2004 letter noted that the veteran had been a patient at the 
same hospital since 1949 for severe pain in the right thigh 
and leg (residual of a stab wound); peptic ulcer disease; 
body weakness; malnutrition; and hypertension.  He had been 
under the writer's care from 1982 to 2003 for uncontrolled 
hypertension; hypertensive cardiovascular disease; bleeding 
ulcer; and traumatic neuritis of the right thigh and leg.  
The physician stated that - 

It is therefore the opinion of the undersigned that 
the above diagnoses of the late veteran was 
incurred and aggravated while he was still serving 
as member of the New Philippine Scout and that it 
either caused or contributed substantially and 
materially to the cause of his death.

In December 2006, the Board remanded this case in order to 
obtain an opinion as to whether the veteran's cause of death, 
namely cerebrovascular accident, with hypertensive 
cardiovascular disease, is in any way related to his period 
of service or to any disease treated during service.  The VA 
examiner noted that the applicable records, to include the 
service medical records, had been reviewed.  Reference was 
made to the service medical records, which showed normal 
blood pressure readings and a normal heart.  It also referred 
to the veteran's private treatment records, which showed that 
he had been treated for hypertension starting in 1982.  The 
examiner commented that the veteran's death was not related 
to either his period of service or to any disease treated 
during service.  The following rationale was given:

Records indicated that his BP readings were normal 
on his initial and pre-discharge PE.  Based on 
available information, the actual documentation of 
hypertension was in 1982.  Before this what was 
available was a second-hand information for Dr. 
[C.] regarding treatment rendered by another 
physician for a period of 34 years (from 1949 to 
1983).  It is not clear when the HPN was detected 
during that period.

Several medical certificates attested to the 
presence of HPN.  However, none mentioned whether 
it was primary or secondary.  In the secondary form 
of HPN, there are other potentially correctible 
diseases causing the BP elevation.  This type can 
be seen in the younger age group.  In primary HPN, 
there is no definite cause for the BP rises.  The 
prevalence of this type rises in them middle age 
group.  In the absence of other clinical evidence 
this was what the veteran had.  Untreated or 
inadequately controlled BP can lead to 
complications like a CVA.

Therefore, based on existing data, the veteran's 
death was not related to his period of service or 
to any disease treated during service.

After a careful review of the evidence of record, it is found 
that service connection for the cause of the veteran's death 
has not been established.  The appellant has expressed her 
belief that the veteran's death was related to his period of 
service; she asserted that his hypertension, which lead to a 
fatal cerebrovascular accident, had begun in service.  It is 
true that the claimant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); 
3.159; Jandreau, Buchanan, supra.  Here, however, the Board 
does not believe that cardiovascular disease, to include 
hypertension, is subject to lay diagnosis.  That is to say, 
the Board finds no basis for concluding that a lay person 
would be capable of discerning whether the veteran had any 
observable symptoms that could be related to cardiovascular 
disease, to include hypertension, in the absence of 
specialized training.  The appellant has not established any 
specialized training for such qualifications.

The Board has carefully considered the contentions and claims 
of the appellant as to the onset of the veteran's 
hypertension.  While she sincerely believes that this 
disorder was related to his period of service, the service 
medical records do not support this belief.  His blood 
pressure and heart were within normal limits during service.  
In addition, there is no evidence to support any contention 
that cardiovascular disease, to include hypertension, 
manifested to a compensable degree within one year after his 
discharge from service.  In fact, the objective records do 
not show the presence of hypertension until, at the earliest, 
1982, more than 30 years following his separation from the 
Philippine Scouts.  Finally, the Board recognizes that the 
veteran's private physician, who had treated him since 1982 
for uncontrolled hypertension, has opined that the veteran's 
hypertension had been incurred in service and that this 
condition had caused or contributed to cause his death.  
However, because this opinion had not indicated that the 
entire claims folder (to include the service medical records) 
had been reviewed, and because it had not provided a complete 
rationale for the opinion expressed, the Board had found that 
this opinion was inadequate.  A VA opinion was thus obtained.  
After a complete review of the file was done, and after 
providing a thorough explanatory rationale, it was concluded 
that the veteran's death was not related to either his 
service or to any disease treated during service.  

Therefore, based upon a review of the record, it is found 
that the appellant's contentions are outweighed by the 
absence of medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim that the veteran's cause of death was 
related to his service, or to any disease treated therein.  
The preponderance of the evidence is thus against the claim 
for service connection for the cause of the veteran's death, 
and, therefore, the benefit-of-the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


